DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 9-15 are elected, in response to restriction.
Claims 1-8 and 16-19 are non-elected.
Claims 9-15 are pending.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-15, drawn to asset escrow, classified in H04L 9/0894.
Claims 16-19, drawn to using transaction specific rules, classified in G06Q 20/405.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case, subcombination I has separate utility such as receiving a target asset for submission of a collateral asset. Subcombination II has separate utility such as verifying asset compliance against rules. See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification;
the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
the prior art applicable to one invention would not likely be applicable to another invention;
the inventions are likely to raise different non-prior art issues under 35 U.S.C. § 101 and/or 35 U.S.C. § 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

This application contains claims directed to the following patentably distinct species: 
Species A: Represented by Fig. 2 (non-tokenized target asset embodiment); and
Species B: Represented by Fig. 3 (tokenized target asset embodiment).
The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

During a telephone conversation with Robert A. King (Reg. No. 42,738), Applicant’s representative, on 07/26/2022 at 12:57 PM EST, a provisional election was made with traverse to prosecute the invention of Group I and Species B, claims 9-15. Affirmation of this election must be made by applicant in replying to this Office action. Claims 1-8 and 16-19 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 9-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

The claims have been evaluated for patent subject matter eligibility under 35 U.S.C. 101 using the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

Step 1
Claims 9-15 are directed to a computer-implemented method (i.e. process). Therefore, these claims fall within the four statutory categories of invention.

Step 2A Prong One
Claim 9 recites (i.e., sets forth or describes) an abstract idea of receiving a collateral asset for a target asset, and releasing the target asset in response to receiving the collateral. Specifically, but for the additional elements, Claim 9 under its broadest reasonable interpretation recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas because the claim recites a process that deals with fundamental economic principles or practices, commercial or legal interactions, and managing personal behavior or relationships or interactions between people. For instance, the claimed receiving a collateral asset for a target asset, and releasing the target asset in response to receiving the collateral is an example of fundamental economic principles or practices because it involves mitigation of risk for receiving a target asset by putting up collateral. Also, the claimed receiving a collateral asset for a target asset, and releasing the target asset in response to receiving the collateral is an example of commercial or legal interactions because it involves agreements in the form of contracts between two clients for the exchange of a target asset for receiving collateral. Also, the claimed receiving a collateral asset for a target asset, and releasing the target asset in response to receiving the collateral is an example of managing personal behavior or relationships or interactions between people because it involves following rules between people, being the exchange of a target asset for receiving collateral between two clients. More specifically, the following underlined claim elements recite abstract ideas while the non-underlined claim elements recite additional elements according to MPEP 2106.04(a). 
receiving, at a first collateral custodian computer system for a collateral custodian and from a client of the first collateral custodian, a collateral asset for a target asset held by a client of a second collateral custodian
tokenizing the collateral asset and writing a collateral token to a distributed ledger platform
wherein the second collateral custodian tokenizes the target asset writes a target asset token to the distributed ledger platform, receives, from the distributed ledger platform, the collateral token, and releases the target asset token to the first collateral custodian in response to receiving the collateral token

Step 2A Prong Two
Claim 9 as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. First, the additional elements “at a first collateral custodian computer system” and “from the distributed ledger platform” merely serve as a tool to perform the abstract idea. Further, the additional elements “tokenizing the collateral asset and writing a collateral token to a distributed ledger platform”, “tokenizes the target asset writes a target asset token to the distributed ledger platform” and “token” generally links the use of the judicial exception to a particular technological environment, that being of distributed ledger technology. Additionally, regarding the specification and claims, there is no improvement in the functioning of a computer or an improvement to other technology or technical field present, there is no applying or using the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition present, there is no implementing the judicial exception with or using the judicial exception in conjunction with a particular machine or manufacture that is integral to the claim present, there is no effecting a transformation or reduction of a particular article to a different state or thing present, and there is no applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment present such that the claim as a whole is more than a drafting effort designed to monopolize the exception. 

Step 2B
The additional elements, taken individually and in combination, do not result in claim X, as a whole, amounting to significantly more than the judicial exception. As discussed previously with respect to Step 2A, the additional elements merely serve as a tool to perform an abstract idea and/or generally link the use of the judicial exception to a particular technological environment. Therefore, the claim does not provide an inventive concept, and thus, is not patent eligible.

Dependent Claims
Claims 10-15 have also been analyzed according to the 2019 PEG. However, the subject matter of these claims also fails to recite patent eligible subject matter for the following reasons:
Claim 10 recites the abstract idea of retrieving collateral rules and verifying that the collateral asset meets the rules. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. Claim 10 recites the additional element of “by the collateral custodian computer system”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea.
Claim 11 recites the additional element of “wherein the one or more collateral rules are written to the distributed ledger platform”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it generally links the use of the judicial exception to a particular technological environment, that being of distributed ledger technology.
Claim 12 recites additional details of the type of data included in the collateral asset and target asset. Therefore, it recites additional abstract ideas.
Claim 13 recites additional details of the type of data included in the collateral asset and target asset. Therefore, it recites additional abstract ideas.
Claim 14 recites the additional element of “wherein a first agent/intermediary tokenizes the collateral asset and writes the collateral token to the distributed ledger platform and a second agent/intermediary tokenizes the target asset and writes the target asset token to the distributed ledger platform”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it generally links the use of the judicial exception to a particular technological environment, that being of distributed ledger technology.
Claim 15 recites the abstract idea of escrowing of assets. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. Claim 15 recites the additional element of “after being tokenized”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it generally links the use of the judicial exception to a particular technological environment, that being of distributed ledger technology.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Non-Patent Literature “How Can Collateral Management Benefit from DLT?” by Deutsche Bundesbank (hereinafter “Deutsche Bundesbank”).

Claim 9: 
Deutsche Bundesbank discloses:
receiving, at a first collateral custodian computer system for a collateral custodian and from a client of the first collateral custodian, a collateral asset for a target asset held by a client of a second collateral custodian (Page 6 “… eligible collateral which is safekept in accounts at custodians”; Page 6 “… the securities need only to be moved once from the collateral giver’s account to the account of the TTP”; Page 8 “… a client needs to transfer securities to the TTP at the custodian level … the TTP maintains the securities for the client … The TTP and its clients can maintain accounts with different custodians and are hence able to mobilize and combine client holdings from different depository locations into one token”; Page 14 “The TTP … holds securities on behalf of the beneficial owners at one or even multiple custodians …”)
tokenizing the collateral asset (Page 2 “creates representative tokens”; Page 5 “once a token has been created”; Page 5 “… creates representative tokens.”; Page 6 “Once the securities are tokenized …”; Page 8 “… creation and loading of tokens on receipt of securities”; Page 19 “Tokenization …”) and writing a collateral token to a distributed ledger platform (Page 2 “Token transfers are recorded on an immutable ledger which is shared between relevant parties”; Page 8 “… recording of token transfers amongst participants”; Page 8 “The Collateral Token Layer is a DLT-based peer-to-peer network which maintains the registry of issued tokens and tracks token transfers”)
wherein the second collateral custodian tokenizes the target asset (Page 2 “creates representative tokens”; Page 5 “once a token has been created”; Page 5 “… creates representative tokens.”; Page 6 “Once the securities are tokenized …”; Page 8 “… creation and loading of tokens on receipt of securities”; Page 19 “Tokenization …”) writes a target asset token to the distributed ledger platform, (Page 2 “Token transfers are recorded on an immutable ledger which is shared between relevant parties”; Page 8 “… recording of token transfers amongst participants”; Page 8 “The Collateral Token Layer is a DLT-based peer-to-peer network which maintains the registry of issued tokens and tracks token transfers”) receives, from the distributed ledger platform, the collateral token (Page 2 “These tokens can then be transferred instantly between the participants in the network and thus be used as collateral”; Page 5 “once a token has been created it can be directly exchanged between the collateral giver and the collateral taker”; Page 6 “… make collateral available to the respective counterparties.”; Page 6 “eligible collateral which is safekept in accounts at custodians is transferred from the collateral giver to the collateral taker”; Page 6 “… representative tokens can be transferred”; Page 8 “When a token is transferred from one participant to another …”; Page 9 “To use a token as collateral, a token transfer from the collateral giver to the collateral taker has to be processed … token has to be released to the collateral taker”; Page 14 “… through the transfer of tokens”) and releases the target asset token to the first collateral custodian in response to receiving the collateral token (Page 2 “These tokens can then be transferred instantly between the participants in the network and thus be used as collateral” ; Page 5 “once a token has been created it can be directly exchanged between the collateral giver and the collateral taker”; Page 6 “… representative tokens can be transferred”; Page 8 “When a token is transferred from one participant to another …”; Page 14 “… through the transfer of tokens”)


Claim 10: 
Deutsche Bundesbank discloses all limitations of claim 9. Deutsche Bundesbank further discloses:
retrieving, by the collateral custodian computer system, one or more collateral rules for the client of the second collateral custodian (Page 4 “… pre-agreed parameters criteria”; Page 8 “… maintaining and applying eligibility rules for securities generally acceptable to the TTP”)
verifying, using the one or more collateral rules, that the collateral asset meets the collateral rules (Page 4 “… moving and valuing collateral based on pre-agreed parameters criteria”; Page 5 “… according to applicable rules.”; Page 8 “… maintaining and applying eligibility rules for securities generally acceptable to the TTP”)

Claim 11: 
Deutsche Bundesbank discloses all limitations of claim 10. Deutsche Bundesbank further discloses:
wherein the one or more collateral rules are written to the distributed ledger platform (Page 2 “Token transfers are recorded on an immutable ledger which is shared between relevant parties”; Page 8 “… recording of token transfers amongst participants”; Page 8 “The Collateral Token Layer is a DLT-based peer-to-peer network which maintains the registry of issued tokens and tracks token transfers”)



Claim 12: 
Deutsche Bundesbank discloses all limitations of claim 9. Deutsche Bundesbank further discloses:
wherein the collateral asset and the target asset are the same type of asset (Page 19 “Tokens are a digital representation of one or more assets or rights. Tokens can represent basically anything, not only cash and securities, but also real estate or precious metals.”)

Claim 13: 
Deutsche Bundesbank discloses all limitations of claim 9. Deutsche Bundesbank further discloses:
wherein the collateral asset and/or the target asset are bonds (Page 19 “Tokens are a digital representation of one or more assets or rights. Tokens can represent basically anything, not only cash and securities, but also real estate or precious metals.”)

Claim 14: 
Deutsche Bundesbank discloses all limitations of claim 9. Deutsche Bundesbank further discloses:
wherein a first agent/intermediary tokenizes the collateral asset and writes the collateral token to the distributed ledger platform (Page 6 “… or through triparty services offered by the custodian”) and a second agent/intermediary tokenizes the target asset and writes the target asset token to the distributed ledger platform (Page 6 “… or through triparty services offered by the custodian”)

Claim 15: 
Deutsche Bundesbank discloses all limitations of claim 9. Deutsche Bundesbank further discloses:
wherein the collateral asset and the target asset are escrowed after being tokenized (Page 6 “… eligible collateral which is safekept in accounts at custodians”; Page 6 “… the securities need only to be moved once from the collateral giver’s account to the account of the TTP”; Page 8 “… a client needs to transfer securities to the TTP at the custodian level … the TTP maintains the securities for the client … The TTP and its clients can maintain accounts with different custodians and are hence able to mobilize and combine client holdings from different depository locations into one token”; Page 14 “The TTP … holds securities on behalf of the beneficial owners at one or even multiple custodians …”)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ari Shahabi whose telephone number is (571)272-2565. The examiner can normally be reached M-F: 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ari Shahabi/Examiner, Art Unit 3685